Citation Nr: 1014643	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  04-10 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
coronary artery disease (CAD), originally claimed as heart 
problems.

2.  Entitlement to service connection for liver damage 
secondary to service-connected hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to 
October 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  

In January 2008, the Board remanded the matters on appeal for 
further development.  In February 2008, VA received a 
response from the Social Security Administration (SSA) 
indicating that they were unable to locate the Veteran's 
records and that further efforts would be futile.  In 
February and November 2009, VA provided the Veteran with 
proper notice.  Given the foregoing, the Board finds that VA 
has substantially complied with the January 2008 remand with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with). 

The Board notes the receipt of a March 1992 private medical 
record from A.M.R. and a January 1998 letter from the Veteran 
received after the issuance of the January 2010 supplemental 
statement of the case (SSOC).  However, both documents are 
duplicative of evidence already in the record.  Accordingly, 
the Board can proceed with consideration of the matters on 
appeal.  38 C.F.R. 
§ 20.1304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The August 1994 decision which denied entitlement to 
service connection for heart disease is final.  

3.  The evidence received since the August 1994 RO decision, 
by itself or in conjunction with previously considered 
evidence, does not relate to an unsubstantiated fact 
necessary to substantiate the claim for service connection 
for CAD.

4.  There is no current diagnosis of a liver disorder.  


CONCLUSIONS OF LAW

1.  The August 1994 RO decision denying the claim for service 
connection for heart disease is final.  38 U.S.C.A. § 7105(c) 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.1103.

2.  Evidence received after the August 1994 RO decision is 
not new and material, and the claim for service connection 
for CAD is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
(2009).

3.  The criteria to establish service connection for a liver 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  To provide 
adequate notice with regard to a claim to reopen, VA must 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

In November 2008, the RO provided the Veteran with a 
compliant notice letter for the matters of a liver condition 
as secondary to service-connected hepatitis C and whether new 
and material evidence had been submitted to reopen a claim 
for CAD, claimed a heart problems.  However, this letter was 
returned to the Board as undeliverable.  In February 2009, 
the letter was resent.  In that letter, the RO provided the 
Veteran with a definition of new and material evidence as 
well as the criteria necessary to establish service 
connection on a direct and secondary basis.  The Veteran was 
informed that he needed to submit new and material evidence 
related to this fact in order to raise a reasonable 
possibility of substantiating his claim for CAD that was not 
simply repetitive or cumulative of the evidence on record 
when his claim was previously denied.  Although the February 
2009 letter appears to contain the incorrect date of the last 
final denial, the RO provided the Veteran with a November 
2009 letter properly identifying the date of the last final 
denial for heart problems, August 1994, as well as the reason 
for the denial, no evidence of a heart condition during 
service.  The letter also contained notice that addresses the 
relevant rating criteria and effective date provisions.  
Although the notice was provided after the initial 
adjudication of the Veteran's claim in July 2003, the claims 
were subsequently readjudicated in a January 2010 
supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.  

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claims for CAD and a 
liver condition.  All available service treatment records as 
well as all identified VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  As noted in the introduction, in 
February 2008, the SSA responded that they were unable to 
locate the Veteran's records and that further efforts would 
be futile.  Accordingly, VA has no further duty to attempt to 
obtain these records.  38 C.F.R. § 3.159(c)(1).  

The Veteran has undergone at least three VA examinations 
dated in June 2001, November 2002, and April 2004, wherein 
his contention that he has a liver condition secondary to his 
service-connected hepatitis C was discussed.  As noted below, 
the Board finds that the VA examinations obtained in this 
case are adequate upon which to evaluate the Veteran's claim.  
They are predicated on a reading of the service and post-
service medical records in the Veteran's claims file and 
considered all of the pertinent evidence of record, to 
include the Veteran's service and post-service records and 
the statements of the Veteran, and provides a complete 
rationale for the opinions stated, relying on the results of 
medical testing.  There is adequate medical evidence of 
record to make a determination in this case.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue of a liver condition has been met.  38 C.F.R. 
§ 3.159(c)(4).   Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to his claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
coronary artery disease (CAD), originally claimed as heart 
problems.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).  See also Duran v. Brown, 7 
Vet. App. 216, 220 (1994).  

An August 1994 RO decision denied service connection for 
heart disease because there was no evidence the condition 
existed during military service.  In particular, the decision 
noted that the service treatment records reflected transient 
chest pains and heart disease was ruled out.  Thirty years 
later, the Veteran was found to have heart disease.  The 
Veteran was notified of the denial that same month.  Although 
he filed a notice of disagreement (NOD) in September 1994 and 
a statement of the case (SOC) was issued in September 1994, 
the Veteran failed to perfect an appeal.  Because the Veteran 
did not perfect an appeal on that decision, it is final and 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.202, 20.1103.  The 
Veteran, however, now seeks to reopen his claim.  As noted 
above, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final August 1994 rating decision.  After reviewing 
the record, the Board finds that some of the additional 
evidence received since the final rating decision although 
new, is not material within the meaning of 38 C.F.R. § 
3.156(a).  

In this regard, the evidence associated with the Veteran's 
claims file subsequent to the August 1994 RO decision 
relevant to the claim includes VA and private treatment 
records as well as various statements of the Veteran.  As 
noted, the Veteran's claim was previously denied because 
there was no evidence that heart disease existed during 
service, nor was there any evidence of an association between 
current heart disease and the Veteran's service.  

Beginning with the medical evidence associated with the 
claims file after the last final decision, the Board notes 
that although these records are new, they are not material.  
None of the medical evidence indicates that the Veteran's 
heart disease either began during or is otherwise 
etiologically related to his military service.  As such, the 
medical evidence is not probative and, consequently, does not 
constitute new and material evidence.

With respect to the Veteran's statements that his heart 
disease is related to his service, he, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 294 
(1992).  Thus, the Board finds that his statements and 
arguments are not new and material.  

In sum, the Board concludes that no evidence has been 
received since the August 1994 RO decision, which relates 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  Specifically, there is still no evidence 
that any heart disease began during or is otherwise 
etiologically related to military service.  Accordingly, the 
Board finds that new and material evidence has not been 
presented to reopen the Veteran's previously denied claim for 
service connection for CAD.  

2.  Entitlement to service connection for liver damage 
secondary to service-connected hepatitis C.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence 
of the disability for which service connection is being 
claimed; (2) competent evidence of a disease contracted, an 
injury suffered, or an event witnessed or experienced in 
active service; and (3) competent evidence of a nexus or 
connection between the disease, injury, or event in service 
and the current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 
19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. 
App. 247, 253 (1999)).  In many cases, medical evidence is 
required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  Barr v. Nicholson, 21 Vet. 
App. 303, 309 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 The new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  However, it does not matter 
which version of 38 C.F.R. § 3.310 the Board applies because 
the claim is being denied on the basis of no current 
disability, rendering the provisions of 38 C.F.R. § 3.310 in 
applicable. 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The Veteran contends that he has a liver condition secondary 
to his service-connected hepatitis C.  However, the evidence 
of record does not reflect any current liver condition.  In 
this regard, a June 2001 VA examination, wherein the 
Veteran's claims file was reviewed, indicated that the 
Veteran did not have any residuals of hepatitis C.  There was 
a positive test for the hepatitis C antibody.  Two tests for 
hepatitis C RNA were both negative, which showed that the 
Veteran did not have chronic hepatitis C.  Rather, the 
Veteran has had a past infection with hepatitis C, but the 
infection was cleared.  A November 2001 VA echogram found the 
Veteran's liver normal in size.  On repeat VA examination in 
November 2002, the Veteran's hepatitis C was again found to 
be resolved.  It was noted that the Veteran had an acute 
episode of hepatitis after receiving blood transfusions 
during his coronary artery bypass grafting in 1990.  However, 
his current liver function tests were normal and his 
hepatitis C RNA test was negative, showing that his hepatitis 
C has resolved.  The examiner could find no sequel.  Most 
recently in April 2004 during a claim for aid and attendance 
benefits, an examiner again reviewed the claims file and 
performed testing, which found that hepatitis C had resolved.  
No liver damage was identified and the liver function tests 
were well within normal limits.  

The Board affords great probative weight to the results of 
the aforementioned VA examinations, as they were based on a 
thorough review of the Veteran's claims file.  Further, the 
examiner's conclusions were supported by the results of the 
liver function and C RNA testing.  Accordingly, the Board 
finds these examinations very persuasive.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  

In sum, the most probative evidence of record indicates that 
the Veteran does not have a current liver disorder.  Service 
connection requires evidence that establishes that the 
veteran currently has the claimed disability.  See Degmetich, 
104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Although the Veteran might sincerely believe that he 
has a liver condition, he, as a layperson, is not qualified 
to render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, without a current diagnosis of a liver 
condition, service connection must be denied.  


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for CAD, 
originally claimed as heart problems, is not reopened and is 
denied.

Entitlement to service connection for liver damage secondary 
to service-connected hepatitis C is denied.




____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


